Citation Nr: 9926347	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-15 454	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether the claim for service connection for post-
traumatic stress disorder (PTSD) is well grounded.

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of the right knee, secondary to service 
connected disabilities.  

3.  Entitlement to an increased rating for the postoperative 
residuals of a left knee patellectomy, with arthritis, 
currently evaluated as 30 percent disabling.  

4.  Entitlement to an increased rating for lumbar arthritis, 
with radiculopathy, currently evaluated as 20 percent 
disabling.  

5.  Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1996 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issues of service connection for right knee arthritis, 
increased ratings for left knee and low back disabilities, 
and a total rating by reason of individual unemployability 
due to service connected disabilities will be addressed in 
the remand portion of this decision.  


FINDING OF FACT

Chronic PTSD is not currently demonstrated.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (f) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304 (f).  

The veteran is seeking service connection for PTSD as a 
result of his service in Vietnam.  It is initially noted that 
the record shows that the veteran served in Vietnam from June 
1968 to June 1969 and that he was awarded the Combat 
Infantryman Badge, indicating service in combat.  Therefore, 
the veteran's lay testimony regarding claimed stressors must 
be accepted as conclusive as to their actual occurrence and 
no further development for corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki v. Brown, 6 Vet. App. 91 (1993); West v. Brown, 7 
Vet. App. 70 (1994).

The threshold question to be answered concerning this issue is 
whether or not the veteran has presented evidence of a well-
grounded claim; that is, one which is plausible, meritorious 
on its own, or capable of substantiation.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he 
has not presented such a claim, his appeal must fail and there 
is no duty on the VA to assist him in the development of his 
claim because such additional development would be futile.  
Id.  Where there is no demonstration of current disability, a 
well-grounded claim has not been submitted.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

The Board has extensively reviewed the medical records that 
have been associated with the veteran's claims file.  These 
include the veteran's service medical records, reports of VA 
compensation examinations and periods of hospitalizations, VA 
outpatient treatment records from 1973 to the present, 
testimony given by the veteran at two hearings conducted 
during the development of this appeal, and records utilized by 
the Social Security Administration in connection with benefits 
awarded by that agency.  None of these records show a 
diagnosis of PTSD.  The most recent pertinent evidence is a 
psychiatric examination conducted by VA in April 1996.  At 
that time, the diagnosis was PTSD, not supported.  

As there has been no confirmed diagnosis of PTSD, the claim is 
not plausible and must be denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under section 
5103(a) in the Statement of the Case in which the appellant 
was informed of the reasons of the denial of his claim.  
There is no indication of record that there is evidence 
pertinent to this case that has not yet been obtained.  


ORDER

The claim for entitlement to service connection for PTSD is 
denied as not well grounded. 


REMAND

Regarding the remaining issues on appeal, it is found that 
further development is warranted.  Secondary service 
connection for a right knee disorder, chondromalacia, was 
denied by the RO in 1981.  Based upon those denials, the RO 
developed the issue of whether new and material evidence 
sufficient to reopen the claim for service connection for a 
right knee disorder had been presented.  However, the record 
does not reflect that the veteran was notified of the 1981 
denial.  Accordingly, the claim of secondary service 
connection for a right knee disorder should be adjudicated on 
a de novo basis.  Further, the RO has considered secondary 
service connection under 38 C.F.R. § 3.310(a) but it does not 
appear that the RO has cited or considered secondary 
aggravation under Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc) (service connection is warranted to the extent of 
any increase or aggravation, i.e., additional disability, of 
a nonservice-connected disability due to a service-connected 
disorder).  

Under these circumstances de novo review should be undertaken 
by the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The VA 
has a duty to assist the veteran in developing facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a)( 
West 1991); 38 C.F.R. §§ 3.103(a), 3.159 (1997).  This duty 
includes ordering a medical examination when indicated by the 
circumstances of the case.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  

Regarding the evaluation of the veteran's left knee and low 
back disorders, it is noted that in rating musculoskeletal 
disabilities, 38 C.F.R. § 4.40 (regarding functional loss) 
must be considered apart from and in addition to the 
appropriate Diagnostic Code(s) in the VA Schedule for Rating 
Disabilities.  See DeLuca v. Brown, 8 Vet. App. 202, at 204-
206, 208 (1995).  The veteran has significant complaints of 
pain and has contended that this has interfered with his 
ability to maintain employment.  In light of the nature of 
his complaints, the Board finds that the  most recent VA 
physical examinations are inadequate for evaluation purposes 
and that further development of the evidence is necessary in 
this case.  Hyder v. Derwinski, 1 Vet. App. 22 (1991).  

In view of the forgoing, the case is remanded for the 
following:

1.  The appellant should be scheduled for 
VA orthopedic examination to determine 
the nature and etiology of the veteran's 
right knee disorder and the current 
extent of his left knee and low back 
disabilities.  

The appellant's claims file must be made 
available to the VA examiner for review 
prior to the examination.  

X-rays and/or other diagnostic studies 
should be done, as deemed appropriate by 
the examiner.  The examiner must provide 
a thorough description of the appellant's 
service-connected disorders and render 
objective clinical findings concerning 
the severity of the disability, to 
include observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any.  

The examiner must then render an opinion 
concerning the effect of the appellant's 
service-connected disability on his 
ordinary activity and his ability to 
procure and maintain employment.  

Regarding the right knee disorder, the 
examiner should render an opinion as to 
the etiology of the right knee disorder, 
specifically whether the left knee and/or 
low back disorders either caused or 
aggravated that right knee disorder.  The 
opinion or diagnosis should be expressed 
in terms of the degree of probability 
that there is a relationship, i.e., is it 
more likely than not that such a 
relationship exists.  The specialist 
should provide complete rationale for all 
conclusions reached. 

2.  The RO should review the veteran's 
claim for service connection for right 
knee arthritis on a de novo basis.  

As the matter of a total rating based on individual 
unemployability due to service connected disabilities is 
dependent upon these evaluations, this matter must be held in 
abeyance pending the above requested development.  

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case (SSOC) and afforded a reasonable 
opportunity to respond.  

The SSOC should specifically cite and consider the principle 
of secondary aggravation as announced in Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

Thereafter, the case should be returned to this Board for 
further appellate consideration.  The appellant need take no 
action until he is notified.  

This is to put the veteran on notice, and in keeping with 
the VA's duty to assist, as announced in Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), that at least in 
part the purpose of the examination requested in this remand 
is to obtain information or evidence (or both) which may be 
dispositive of the claims.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1998) 
failure to cooperate by attending the requested VA 
examination may result in denial of the claims.  

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	J. FUSSELL
	Acting Member, Board of Veterans' Appeals


 

